Citation Nr: 0116355	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for ilioinguinal nerve entrapment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

During his April 2001 hearing at the VA Central Office in 
Washington, D.C., the veteran's accredited representative 
raised the issue of entitlement to service connection for 
depression secondary to "a chronic pain problem" associated 
with the veteran's ilioinguinal nerve entrapment.  However, 
the claim of entitlement to service connection for 
depression, secondary to service-connected ilioinguinal nerve 
entrapment, has not been addressed by the RO.  Accordingly, 
this issue is referred to the RO for appropriate action.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this regard, the Board notes that review of the claims 
file reflects that, by a November 1998 rating decision, the 
RO granted service connection for ilioinguinal nerve 
entrapment, status post appendectomy, and assigned a 
schedular evaluation of zero percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8630.  This determination 
was based on the veteran's service medical records and his VA 
outpatient treatment reports.  Similarly, upon consideration 
of VA outpatient treatment reports, the schedular evaluation 
of the veteran's ilioinguinal nerve entrapment was increased 
to 10 percent disabling by a February 1999 rating decision.  
The evidence of record does not reflect that the veteran has 
been afforded a VA examination of his service connected 
ilioinguinal nerve entrapment in connection with this appeal.

During his April 2001 hearing at the VA Central Office in 
Washington, D.C., the veteran testified that his service 
connected ilioinguinal nerve entrapment was productive of leg 
numbness and pain in the lower abdominal and groin area which 
shoots down his leg to the toe.  He reported that the 
severity of this pain has caused his leg to "collapse right 
at the knee."  The veteran stated that, in addition to the 
ilioinguinal nerve, his physician has indicated that the 
femoral nerve is also a component of the residuals of his 
appendectomy.  Specifically, the veteran's representative 
argued that the veteran's claimed disability was more 
appropriately evaluated as 30 percent disabling for 
incomplete severe paralysis of the femoral nerve.

The Board finds that an informed determination as to the 
severity of the residuals of the veteran's appendectomy 
cannot be made on the basis of his VA outpatient treatment 
reports.  As the record now stands, there does not appear to 
be any medical opinion on file that incorporates both a 
current clinical evaluation and a review of the available 
medical evidence, to include copies of the VA outpatient 
treatment records, in order to provide the proper foundation 
for the formulation of an opinion as to the nature of any 
current residuals of the veteran's appendectomy.  
Accordingly, the Board concludes that the veteran should be 
afforded a VA examination to address his contentions 
regarding the severity of his service-connected disability.

Additionally, the Board points out that the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and evidence of record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court 
has held that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  As such, after 
obtaining the results of the VA medical examination, the RO 
should consider whether all applicable symptomatology of the 
residuals of appendectomy are appropriately rated, to 
specifically include whether any scars, nerve injuries, and 
musculoskeletal disabilities merit separate disability 
ratings.  In this regard, it is noted that additional 
disability may also be awarded for limitation of motion due 
to pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) (2000) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 (2000) addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.

The Board also notes that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the veteran's claim for a disability rating in 
excess of 10 percent for his ilioinguinal nerve entrapment is 
an appeal from the assignment of an initial rating, the 
concept of "staged ratings" is applicable and should be 
considered on readjudication of the veteran's claim.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
due process, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
ilioinguinal nerve entrapment and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  The attention of the RO is 
specifically directed to copies of 
treatment records available from the West 
Los Angeles VA Medical Center.  Copies of 
the medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
examination by the appropriate 
specialist to determine the current 
nature and severity of his service-
connected ilioinguinal nerve entrapment.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All clinical findings 
should be reported in detail.  Such 
tests as the examining physician deems 
necessary should be performed.  It is 
requested that the examiner provide a 
detailed account of all manifestations 
of any present lower extremity 
disability(ies), to include involvement 
of the femoral nerve.  The examiner is 
specifically requested to distinguish 
manifestations of the residuals of the 
veteran's appendectomy from symptoms 
caused by any nonservice-connected 
disability, such as low back impairment, 
if possible.  If the examiner is unable 
to dissociate nonservice-connected 
manifestations, an explanation should be 
provided.  A complete rationale for all 
opinions expressed should be given.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for ilioinguinal 
nerve entrapment.  The holding of the 
Court in Fenderson v. West, 12 Vet. App. 
119 (1999) should be considered.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


